PER CURIAM:
Patricia Crepeau appeals the district court’s order affirming the magistrate judge’s dismissal of her pending criminal charge with prejudice. We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See United States v. Crepeau, No. 1:07-cr-00242-LMB, 2007 *225WL 2301541 (E.D.Va. Aug. 7, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.